                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

     Stephanie Johnson o/b/o AJ,     )               JUDGMENT IN CASE
                                     )
             Plaintiff(s),           )              3:19-cv-00244-MOC-DSC
                                     )
                 vs.                 )
                                     )
 Charlotte-Mecklenburg Schools Board )
            of Education ,
            Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 10, 2020 Order.

                                               July 10, 2020




     Case 3:19-cv-00244-MOC-DSC Document 45 Filed 07/10/20 Page 1 of 1
